385 U.S. 35 (1966)
CARR
v.
CITY OF ALTUS ET AL.
No. 481.
Supreme Court of United States.
Decided November 7, 1966.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF TEXAS.
Waggoner Carr, Attorney General of Texas, pro se, Hawthorne Phillips, First Assistant Attorney General, T. B. Wright, Executive Assistant Attorney General, and J. Arthur Sandlin, George C. Black, Jr., and Roger Tyler, Assistant Attorneys General, for appellant.
A. W. Walker, Jr., for appellees.
PER CURIAM.
The motion to affirm is granted and the judgment is affirmed.